department of the treasury internal_revenue_service washington d c government entities sin - no third party contacts division date feb - contact person identification_number contact number fax - j eo br employer_identification_number legend x zz dear applicant this refers to your request for an extension of time on a set-aside under sec_4942 of the internal_revenue_code the code you are exempt under sec_501 of the code you are classified as an operating_foundation under sec_4942 per ruling dated date your primary activity is the preservation and housing of historical maps documents and objects the collection of which is housed in historical buildings that you operate as research centers and museums available for public visitation and study in a ruling dated date we approved a set-aside of dollar_figurex for fiscal_year ending date the set-aside funding will be used to construct a building for storage of your collection of research materials and historic objects and it will function as meeting rooms staff office space and parking you anticipate then that the construction will cost approximately dollar_figurey and be completed in several years you represent that the planned building is now estimated to cost more than of the original estimate to complete also you have increased your collections by obtaining two major collections of research materials and historic objects in addition your securities portfolio decreased by dollar_figurez from date through date you are requesting a two year extension on the set-aside in order not to jeopardize the continuity of your charitable and educational programs and to allow you with additional time for financial recovery am page sec_4942 of the code provides that an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution sec_53_4942_a_-3 of the income_tax regulations provides that for good cause shown the period for paying the amount set_aside may be extended by the commissioner the suitability of the set-aside of funds for the construction of the building was approved in our ruling letter of date you have shown good cause why the period of time for paying the amounts set-aside should be extended by a period of two years you have given your assurances that the set-aside will be spent for your intended purposes within this time based on the information provided we have granted your request for an extension of two years on your approved set-aside our approval of the extension of your approved set-aside is based upon our understanding that your set-aside will in fact be pledged for the specific project indicated and in the amount indicated that the program can be better accomplished through a set-aside than through an immediate payment of funds for the reasons stated and that the pledged funds will be expended within the two-year period you established please keep a copy of this ruling in your permanent records also include a copy in filing your form_990-pf for the particular years if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter for filing_requirements excise employment or other federal taxes please contact the ohio te_ge customer service office pincite-5500 a toll free number or correspond with that office its mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely aligned robert c harper jr robert c harper jr manager exempt_organizations technical group
